          Case 4:19-cv-00892-HSG Document 187 Filed 06/29/19 Page 1 of 2



     JAMES M. BURNHAM
 1
     Deputy Assistant Attorney General
 2   JOHN R. GRIFFITHS
     Director, Federal Programs Branch
 3   ANTHONY J. COPPOLINO
     Deputy Director, Federal Programs Branch
 4
     ANDREW I. WARDEN (IN #23840-49)
 5   Senior Trial Counsel
     KATHRYN C. DAVIS
 6   MICHAEL J. GERARDI
 7   LESLIE COOPER VIGEN
     RACHAEL WESTMORELAND
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division, Federal Programs Branch
10   1100 L Street, NW
     Washington, D.C. 20530
11   Tel.: (202) 616-5084
     Fax: (202) 616-8470
12
13   Attorneys for Defendants

14                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                   OAKLAND DIVISION
16
17
      SIERRA CLUB, et al.,
18                                                                     No. 4:19-cv-00892-HSG
                            Plaintiffs,
19
                                                                      NOTICE OF APPEAL
20             v.

      DONALD J. TRUMP, et al.,                                        PERMANENT INJUNCTION
21                                                                    APPEAL
22                          Defendants.

23
24
25
26
27
28



     Sierra Club, et al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Defendants’ Notice of Appeal
          Case 4:19-cv-00892-HSG Document 187 Filed 06/29/19 Page 2 of 2




 1           PLEASE TAKE NOTICE that Defendants Donald J. Trump, President of the United States,
 2   Mark T. Esper, Acting Secretary of Defense, Kevin K. McAleenan, Acting Secretary of Homeland
 3   Security, and Steven T. Mnuchin, Secretary of the Treasury, hereby appeal to the United States
 4   Court of Appeals for the Ninth Circuit from the Court’s Order Granting In Part and Denying In
 5   Part Plaintiffs’ Motion for Partial Summary Judgment, Denying Defendant’s Motion For Partial
 6   Summary Judgment, Certifying Judgment For Appeal and Directing Entry of Final Judgment
 7   under Rule 54(b), and Denying Request to Stay (ECF No. 185), and the associated Judgment (ECF
 8   No. 186).
 9
10
11   DATE: June 29, 2019                                          Respectfully submitted,
12                                                                JAMES M. BURNHAM
13                                                                Deputy Assistant Attorney General

14                                                                JOHN G. GRIFFITHS
                                                                  Director, Federal Programs Branch
15
                                                                  ANTHONY J. COPPOLINO
16                                                                Deputy Director, Federal Programs Branch

17                                                                /s/ Andrew I. Warden
                                                                  ANDREW I. WARDEN
18                                                                Senior Trial Counsel (IN Bar No. 23840-49)

19
                                                                  RACHAEL L. WESTMORELAND
20                                                                KATHRYN C. DAVIS
                                                                  MICHAEL J. GERARDI
21                                                                LESLIE COOPER VIGEN
                                                                  Trial Attorneys
22
                                                                  U.S. Department of Justice
23                                                                Civil Division, Federal Programs Branch
                                                                  1100 L Street, NW
24                                                                Washington, D.C. 20530
                                                                  Tel.: (202) 616-5084
25
                                                                  Fax: (202) 616-8470
26
27
28




     Sierra Club, et al. v. Donald J. Trump, et al., 4:19-cv-00892-HSG – Defendants’ Notice of Appeal
                                                                1
